Title: To George Washington from John Polson, Jr., 2 September 1783
From: Polson, John, Jr.
To: Washington, George


                  
                     Sir
                     Knole near Bristol 2d Septr 1783
                  
                  That your Excellency may know who takes the liberty of Addressing you I am a Brother to Capt. William Polson who was killed in the Service of Virginia in 1756 and the same that received Seven wounds in the Action in which my Brother lost his life, and for whom Your Excellency were pleased to obtain an Ensigncy in the Regimt you raised in Virginia after General Braddocks defeat, in which Regt I had the honor to Serve untill I was appointed to the 44th Regt.
                  About the year 1770 or 1771 your Excellency was pleased to write to my Father (who was then living in Georgia) that the Heir at Law to the abovemention’d Capt. William Polson was intittled to a certain quantity of Land in the Dominion of Virginia, and I believe you recommended Mr Alexr Craig of Williamsburg as a proper person to manage the business, in consequence of which my Father wrote me to Niagara to send Mr Craig such Instructions as I thought proper.  In Novr 1772 I Embarked with the 60 Regt for the west Indies, and never since returned to the Continent, but kept up a Correspondence with Mr Craig untill the beginning of 1775 and remitted him money from time to time to pay my proportion of the Expences of geting the Grant & Surveying a Tract of 51102 Acres of Land on the Great Kanhawa which was to be divided between a number of Officers of the Virginia Regt, 6000 Acres of which came to my share as Heir to my Brother William Polson.  In 1774 I sent Mr Craig a Letter of Attorney to Sell, improve, or Lease in whole or any part of my said Lands, but the ruinous War which soon after commenced put an end to our Correspondence, and tho’ we are now blessed with Peace I am at a loss to know whether my friend Mr Craig is living and where.  I therefore hope your Excellency will pardon the liberty I take of puting a letter for him under a Cover for you which I request you to forward to him if he is living.  But if you hear he is Dead or not in a Capacity to Act as my Attorney you will confer a very great Obligation on me if you will be so good as to Recommend me to a proper person who will Accept of a Power of Attorney from me to take care of my property in the State of Virginia, or Sell the whole if it should be thought Adviseable, and if your Excellency will condescend to give me your Advice whether to Sell my Lands now or keep them for a few years It will be Adding to the many obligations already confer’d on me And shall be gratefully acknowledged bySir Your Excellencys Most Obedient and most Humble Servant
                  
                     Jno. Polson
                  
                Enclosure
                                    
                     
                        Dear Sir
                        Knole near Bristol 2d Septr 1783
                     
                     I Congratulate you on the Return of Peace after a long and Ruinous War, and I most Sincerely wish to hear that you have escaped the Calamities of it, but its impossible but you must have had your share.
                     Being uncertain whether you are alive or where you may be if alive, I take the liberty of puting this letter under a cover to General Washington to whom I am under many Obligations.
                     I sent you a Power of Attorney from Jamaica in 1774 to Sell, improve or Lease my 6000 Acres of Land in the great Patent on the Kanhawa.  But the War that commenced soon after I suppose put it out of your power to do any thing in that business.  I am now Anxious to Sell the whole immediately unless that by keeping the Lands two or three years longer you think they wod Sell much higher than at present, and that they can be kept without paying heavier Taxes for them. I am not in a Situation to Advance much Money to preserve them, and therefor if I can get a tolerable good price for the Lands I wod Sell them immediately. I beg your Advice on this head, and please inform me If the power I already sent you is Sufficient for Selling, or whether I must send you another, and if so, Whether the Seal of the Corporation of Bristol or Bath being put to it will be a proper Manner of Authenticating it in your State.  If not, please tell me what form is requisit.  I hope you have no Objection to Act for me in this business; The friendship you formerly Show’d my Deceased Brother and Sister, and the trouble you took in my own Affairs encourages me to hope for your good Offices.  You wrote me in 74 or begining of 75 that you expected to get me another Grant of 2000 Acres of Land.  Pray did you get it?
                     To give you some Account of myself I remained in Jamaica from March 1773 to Augt 1781 Excepting a few Months that I was on the Spanish Main.  I Arrived in this Country from Jamaica in Novr 81 And was soon after Appointed Major in the 92d Regt which Commission I Sold And I am now a Private Country Gentleman And passes most of my time in this Place with my Brother, where we should be very happy to see you if your business calls you to this part of the World.  I need not tell you that I shall be very glad to hear from you as soon as convenient after the receipt of this, and that you will give me every information you can about my affairs, which will very much oblige Dear Sir Your most Obedt Hum. Servant
                     
                        Jno. Polson
                     
                  
                  
               